    Case 2:18-cr-00292-DWA Document 121 Filed 11/12/19 Page 1 of 1
     Case 2:18-cr-00292-DWA Document 112-1 Filed 11/07/19 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT
          FOR THE WESTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                               )
                                                       )
               v.                                      )   Criminal No. 18-292
                                                       )
ROBERT BOWERS                                          )

                                     ORDER OF COURT

        Upon consideration of Robert Bowers' Motion for Leave to File Exhibits

Under Seal, it is hereby ORDERED that the Motion is GRANTED.

               It is further ORDERED that Mr. Bowers may file Exhibits A and

B to the Motion to Compel the Government to Make Physical Evidence

Available for Defense Review under seal. The documents shall remain sealed

until further Order of the Court. \he..... Dc-~V\..\-             , c; o v ~ --lo \C)VDV\ct(._ °'-
cor:,y et     ~o'.~c\.   eKV\-l ~;   ~   --\o ~ Gvv-e,i/V\W\e.Y\--\ .

 11 I12/1e
Date'     '
                                                       ~ J.tZUU--4L
                                                       Donetta W. Ambrose
                                                       United States District Judge
